COURT OF APPEAL, FIRST CIRCUIT
                                             STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -0657



Larry Reed
                      Versus - -
                                                                   19th Judicial District Court
Louisiana Horticulture Commission                                  Case #:   444061
                                                                   East Baton Rouge Parish




On Application for Rehearing filed on 01/ 05/ 2022 by Larry Reed
Rehearing ]?-      P—AS




                                                                                Walter I. 4e r -III

                                                                                                      Glc __
                                                                                Elizabeth Wolfe _




Date       JAN 14 2022


Rodd Naqui